Citation Nr: 1333068	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  09-47 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel





INTRODUCTION

The Veteran served on active duty in the Navy from March 1976 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In June 2012, the Board remanded the appeal to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development and adjudicative action.  After completing the additional development, the AMC continued to deny the claim (as reflected in a March 2013 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.  

The Board has reviewed the Veteran's claims files as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for hearing loss and tinnitus that he claims are directly related to excessive noise exposure during military service onboard a Navy ship.  Specifically, he maintains that, while his primary military occupational specialty was that of a cook, he was assigned to a 5-inch gun mount as a loader without ear protection.  He reports that he had difficulty hearing and "noise" in his ears since service, but that his hearing loss and tinnitus had worsened in the last 5 to 10 years.  See VA Form 21-4138, Statement in Support of Claim, received in April 2008 and Notice of Disagreement (VA Form 21-4138) received in April 2009.  

The Board notes that the Veteran's military occupational specialty (MOS) of cook is not an occupation that is usually associated with noise exposure.  See VBA Fast Letter 10-35 (September 2010).  Thus, acoustic trauma cannot be conceded based upon the Veteran's primary MOS.  Even so, the Board has considered the Veteran's assertions that he was exposed to in-service acoustic trauma as a result of his "secondary" MOS-that of a loader.  In July 2012, copies of the Veteran's service personnel records (the best available from microfiche) pertaining to his period of active service were associated with the claims folder.  See 3101 dated June 2012.  However his DD Form 214 does not specifically list his MOS and does not otherwise show that he received commendations or citations typically awarded for circumstances relating to combat or awards indicative of weapons training (i.e. sharpshooting, marksmanship, or grenade badges).  

A review of service treatment records shows that, at enlistment in February 1976, the Veteran's audiometric results indicated essentially normal hearing with the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
15
10
15
5
15

However, by the time he separated from service in March 1980, changes in audiometric results suggest a worsening of hearing acuity with the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25/30
25
15
5
LEFT
20
15
25
20
15

The Board acknowledges that the elevated thresholds at 1000 and 2000 Hz in the right ear and 2000 Hz in the left ear were beyond the range of normal hearing.  These shifts, however, are not significant enough to reach the level to be considered a hearing disability (by VA standards) under 38 C.F.R. § 3.385 (a puretone threshold in any critical frequency of 40 decibels or greater, three or more frequencies of 26 decibels or greater, or speech recognition score of less than 94 percent). The results reflect some hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is between 0 and 20 decibels).  

However, the Board also notes that, in his April 2008 claim for service connection, filed almost 30 years later, the Veteran did not list any dates of medical treatment or evaluation for either disability at any time following service separation.  There are also no post-service medical records dated immediately after service referencing hearing or tinnitus problems.  In fact, there are no pertinent clinical records associated with the claims file until a VA examination in July 2008.  At that time, the Veteran's reports regarding the history of his in-service noise exposure remained unchanged, but he indicated that after the military he worked as a cook and in construction his whole career.  He denied any recreational noise exposure.  The report indicates that the Veteran gave an onset date for hearing loss as "about 5 years, gradual and progressive" and that he gave an onset date for tinnitus as "about 10 years ago."  

On the authorized audiological evaluation, pure tone thresholds, in decibels, were shown to be: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
10
20
LEFT
15
15
25
20
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 90 percent in the left ear.  The VA audiologist diagnosed right ear hearing within normal limits for all tones and a very mild high frequency loss in the left ear.  Speech recognition was excellent in the right ear and good in the left.  The examiner noted that the Veteran's responses showed some inconsistencies but concluded that the results were "fairly reliable."  Upon review of the enlistment and discharge examinations, the examiner acknowledged the hearing shift at discharge and noted that the frequencies where the downward shift took place at the service exit physical examination had better thresholds on current examination that at discharge in 1980.  He then determined that either the discharge audiogram was "not a quality test" or that the Veteran had a temporary ear condition that "slightly [a]ffected his hearing" upon discharge.  The audiologist also considered the Veteran's post-service noise exposure and the reported onset dates of hearing loss and tinnitus and opined that it is "not likely" the mild hearing loss and tinnitus were related to service. 

The Veteran subsequently challenged the adequacy of the July 2008 VA examination arguing that the audiologist relied on incorrect onset dates for both the hearing loss and the tinnitus.  Specifically, the Veteran claimed that he told the examiner that "my hearing loss and tinnitus had gotten worse in the last 5 to 10 years [and] about 10 years ago the tinnitus had gotten almost unbearable."  See April 2009 Notice of Disagreement.  In addition, following a thorough review of this report, the Board noted that, contrary to the July 2008 VA examiner's explanation, not all of the frequencies where there was a downward shift in hearing acuity on service discharge were improved by the July 2008 VA examination.  Further, the July 2008 VA examiner did not consider the Veteran's reports of continuity of symptomatology.  The Board ultimately found that the VA examiner based his opinion on an inaccurate factual premise.  See Board Remand, June 2012.  

To address the inadequacies in the July 2008 VA opinion, the Veteran underwent additional VA examination in June 2012 by the same examiner who had conducted the July 2008 evaluation.  In June 2012, the VA audiologist reported that the responses to both speech and pure tones were inconsistent and therefore unreliable.  He explained that neither response pattern was consistent with auditory behavior and that acoustic reflexes were obtained at levels beneath admitted thresholds at the particular tone tested.  He concluded that all indications were that the results are not reliable, and as such they could not be reported.  

The Veteran was then examined by a different VA audiologist in February 2013 who noted that, while the Veteran was pleasant in demeanor, the test results were inconsistent and did not appear to reflect the Veteran's maximal effort.  Although the Veteran was reinstructed and encouraged throughout testing, there was no improvement in his admitted responses-only poor interest reliability.  The test results were considered invalid and unreliable and therefore were not reported.

While the Board understands that the audiologists did not report the results of testing or even attempt to offer an opinion based on the audiograms currently in the claims folder, the ultimate conclusion does not assist the Board or the Veteran in resolving these claims.  In this case, the in-service audiograms, reflecting some deterioration in the Veteran's hearing acuity, clearly raise significant medical questions regarding the onset of his claimed hearing loss and tinnitus.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The audiologist who presented the February 2013 opinion should be asked to review the record once more and then provide an addendum to the prior opinion.  If that audiologist is unavailable, the claims file should be referred to another appropriate examiner for review and comment. 

The Board stresses that, because the Veteran is competent to report the onset of hearing problems in service (as this requires only personal knowledge and not medical expertise and as it comes to him through his senses), the audiologist must acknowledge and discuss the Veteran's contention that he developed hearing loss and tinnitus during service and that he has experienced continued problems since that time.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  That said, however, the Veteran's contentions regarding these symptoms also must be considered in light of the medical and other evidence of record to determine whether his lay testimony is also credible (a factual determination) to resultantly have probative value.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In addition, any ongoing pertinent treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent). 

The Board regrets that a remand of this matter will further delay a final decision in the claims on appeal.  Such action, however, is necessary in view of the foregoing discussion to ensure that the Veteran is afforded due process of law. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file copies of previously unprocured records of treatment and/or evaluation for hearing loss/tinnitus that the Veteran may have received since service discharge.  Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder or Virtual VA/VBMS folders (as appropriate).

2.  The Veteran's claims file should then be returned if possible to the VA physician who examined him in February 2013 (and, if not, to another VA audiologist who feels comfortable rendering an opinion regarding the etiology of the hearing loss and tinnitus without retesting) for a more detailed and responsive opinion regarding the etiology of the Veteran's hearing loss and tinnitus.  The claims folder and accompanying treatment records should be provided to the examiner for review in conjunction with the addendum.  The report should include a discussion of the Veteran's documented medical history and assertions.  Another examination of the Veteran need not be conducted unless the audiologist determines that one is necessary. 

Based on the Veteran's history, and comprehensive review of the claims file, the audiologist should opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any hearing loss and tinnitus is consistent with the Veteran's active service, or whether such a causal relationship is unlikely (i.e., a probability of less than 50 percent).  In providing this opinion with regard to the Veteran's hearing loss, the audiologist should address the Veteran's in-service hearing examinations of February 1976 and March 1980, and the post-service VA audiological examination in July 2008.  The examiner is asked to discuss any relevant pathology noted on in-service audiograms as the possible onset of, or precursor to, any current hearing problems.

If it is the opinion of the examiner that the Veteran's current hearing loss and tinnitus are the result of any other process not related to in-service acoustic trauma, a rationale must be provided to fully explain why the current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss and tinnitus.  The examiner should comment on the likelihood that the Veteran's current hearing problems are due to post-service intercurrent causes wholly unrelated to his military service, such as post-service employment in construction or age-related issues.

Also, the examiner must not rely solely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service, as the basis for any opinion provided.  In addition, he/she should take into consideration the Veteran's competent and credible statements regarding his in-service noise exposure, the onset of hearing loss and tinnitus, and continuity of hearing loss since service.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice. 

3.  To help avoid future remand, the AMC/RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is incomplete, appropriate corrective action should be accomplished.  

4.  Thereafter, readjudicate the claims for service connection for bilateral hearing loss and tinnitus.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (3).

